Citation Nr: 1411256	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for abdominal pain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active military service from May 28, 1978 to September 1, 1978.  He served in the New Mexico Army National Guard from March 1978 to October 1985 and reenlisted in September 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
The issues of an increased rating for the Veteran's left knee, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At his Board hearing in January 2012, the Veteran indicated that he wished to withdraw the issues of entitlement to a compensable rating for bilateral hearing loss, a rating in excess of 10 percent for tinnitus, and the issue of whether new and material evidence had been presented to reopen a previously denied claim of entitlement to service connection for abdominal pain. 

2.  The Veteran's diagnosis of PTSD is not based upon a corroborated stressor, he did not serve in combat, and his stressor was not based on fear of hostile military or terrorist activity. 

3.  The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disability that either began during or was otherwise caused by a period of active duty for training.


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of a substantive appeal by the Veteran have been met for his claims of entitlement to a compensable rating for bilateral hearing loss, a rating in excess of 10 percent for tinnitus, and whether new and material evidence had been presented to reopen a previously denied claim of entitlement to service connection for abdominal pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

At his Board hearing in January 2012, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to a compensable rating for bilateral hearing loss, a rating in excess of 10 percent for tinnitus, and whether new and material evidence had been presented to reopen a previously denied claim of entitlement to service connection for abdominal pain.   Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal with regard to the three above listed issues and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to any of those issues.  As such, the Board does not have jurisdiction to review his claims of entitlement to a compensable rating for bilateral hearing loss, a rating in excess of 10 percent for tinnitus, and whether new and material evidence had been presented to reopen a previously denied claim of entitlement to service connection for abdominal pain, and they are dismissed.  

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  
 
In this case, the Veteran was not ever called to active duty, but rather had a long career in the New Mexico National Guard.  In this capacity, he had both active duty for training and inactive duty for training. 

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained
economic or social behavior changes.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) .  
38 C.F.R. § 3.304(f) also eliminates the requirement that a stressor be corroborated when the claimed noncombat in-service stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  However, the Federal Circuit, in Hall v. Shinseki, 717 F.3d 1369 (2013), explained that this provision does not cover situations such as abuse by military personnel of subordinate military personnel, harassment, suicide of a fellow service member, or a fellow soldier's or sailor's post-service suicide, etc.  75 Fed. Reg. at 39845.  As such, this amendment is inapplicable to the Veteran's case.

In Hall, the Federal Circuit also once again affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.  This is the case here. 

As will be discussed in greater detail below, the Veteran has been diagnosed with PTSD, but he never served in combat, was not diagnosed with PTSD on active duty, and his stressor does not relate to the fear of hostile military or terrorist activity.  As such, his statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor, but rather must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran believes that he has PTSD as a result of his time on active duty for training in boot camp.  At his January 2012 Board hearing, the Veteran testified that when he entered the military in 1978 he was 18 years old and he experienced a lot of verbal and physical abuse from the drill instructors, to the point that he feared for his life.  He reported being unable to get the cadence right and was responsible for the company having to do sit-ups.  He recalled that he had been approached by a group of soldiers one night and told not to mess up again.  However, there is no corroborating evidence to suggest that such an event occurred.  He also stated that he saw a soldier jump out of a three story building (although other accounts suggest that the Veteran did not actually witness such an event, and the Veteran has never actually provided any details for such an incident).  

The Veteran's wife testified that prior to basic training he would open doors and was affectionate, and that after he was angry all the time as well as physically and verbally aggressive.

In May 2010, the Veteran's wife wrote that she had witnessed him go through a lot of emotional issues from the time he completed basic training in 1978.  She indicated that when they married in 1977 he was an outgoing, hard-working and loving person with a positive attitude.  She recalled that during basic training he would call home crying and telling her that he did not know what he had gotten himself into.  He told her that his drill instructors were verbally, physically and emotionally abusive toward him.  He reportedly feared for his life, and was afraid of blanket parties.  However, she did not indicate that the Veteran ever actually received any blanket party.  The Veteran also reportedly said that the drill instructors would make him do extra push-ups and would pick on him.  She stated that the Veteran was not the same after basic training and that he continues to experience nightmares, anxiety, and panic attacks.

The Veteran submitted a similar statement, adding that years after basic training he saw the movie Full Metal Jacket and it reminded him that a soldier in basic training tried to kill himself by cutting his wrist and another jumped out a window.  However, there is no suggestion that the Veteran actually witnessed any suicide attempt, and he never provided VA with any information to corroborate such an event.

As noted, the evidence does not show that the Veteran was actually attacked in a blanket party, and it does not show that he actually witnessed any suicide.  The Veteran was asked for additional details regarding his reported stressors that would allow development to be conducted to research the stressors, but the Veteran did not provide sufficient details such as dates or names.  In January 2011, the RO determined that based on the evidence of record there was insufficient evidence to submit to the Joint Services Records Research Center (JSRRC) to research any reported stressors.

The Board acknowledges that the Veteran has been diagnosed with PTSD, but as noted, a current diagnosis is but one of several criteria that must be met to establish service connection for PTSD.

Here, in January 2012, a VA psychiatrist wrote that the Veteran essentially had PTSD as a result of a blanket party.  However, as noted, there is no corroboration that the Veteran was ever involved in a blanket party.  In fact, even the Veteran's statements on this point are inconsistent.  For example, an April 2010 treatment note shows he reported that he could not sleep during service because he was afraid he would get a blanket party.  The Veteran "states it never happened to him, but [he] lived in fear" that it would.  Then, just a few months later, the Veteran told his treating provider in August 2010 that he had nightmares and recurrent memories of the blanket party he got in basic training, and in later records, he talks about being  "beaten" or hit during a blanket party.  However, in his stressor statement in May 2010, he talked about blanket parties happening to others and stated he "lived in fear thinking this could happen" to him.  Therefore, not only is there no independent corroboration that a blanket party occurred and the Veteran was assaulted, but his own statements on this point are extremely inconsistent. 

The Board recognizes that in cases where personal assault is alleged, VA has a duty to look to other evidence to include changes in behavior.  Here, the Veteran's spouse suggested that he changed after basic training.  However, the fact remains that while the Veteran has alleged life changing stress in basic training, he nevertheless remained in the National Guard from 1978 through 1985, and then after a several year absence, he reenlisted in 1991.  The Board does not find any evidence beyond the statements from the Veteran and his wife to support actual behavioral changes following basic training.  The Veteran never requested a transfer to another military duty assignment, and he served for nearly 20 years in the National Guard following basic training, including reenlisting; the Veteran's personnel records do not show any deterioration in work performance; the Veteran did not turn to substance abuse; and there were no unexplained economic changes.  

Service treatment records also fail to show any psychiatric symptoms such as depression, panic attacks, or anxiety without an identifiable cause.  On periodic physicals in September 1991 and May 1996 the Veteran was found to be psychiatrically normal.  On medical history surveys completed in conjunction with the periodic physicals in September 1991 and May 1996, the Veteran specifically denied any frequent trouble sleeping, nervous trouble, or depression/excessive worry.

The Veteran was eventually diagnosed with a depressed mood years after leaving the National Guard, but this was related to his general medical condition and not to basic training or his National Guard service.

As such, while the Veteran and his wife now assert that his personality changed following basic training, such a contention is not supported by the service treatment records which do not mention any medical problems.  Likewise, it is unclear why, if basic training was so traumatic, that the Veteran would continue to serve for seven years thereafter and then to reenlist and serve for another decade.  Moreover, a close reading of the Veteran's statements suggests that he was not actually assaulted in a blanket party or otherwise.  

The Board acknowledges that boot camp is a trying time in many young soldiers' lives, and it is certainly plausible that a drill instructor's demeanor might not be appropriate in the average work place.  However, having reviewed the evidence in this case, the Board finds no evidence to support any contention that the Veteran was physically harmed during basic training by either drill instructors or by fellow recruits.  

The evidence in this case simply does not corroborate a reported stressor.  The Board has carefully reviewed the statements and testimony from the Veteran's wife, and acknowledges that statements made to family members may constitute evidence sufficient to corroborate an in-service personal assault.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  However, in this case, the Veteran's spouse did not actually testify that the Veteran had told her that he had been personally assaulted in a blanket party.  She also did not allege being told by the Veteran that he witnessed any attempted suicide.  As such, contrary to AZ, the Veteran in this case did not relate the occurrence of an actual assault, and therefore, AZ is inapplicable to this case.

As described, a reported stressor has not been corroborated, and therefore the criteria for service connection for PTSD have not been met.  Accordingly, the Veteran's claim for service connection for PTSD is denied.

The inquiry does not end here, as the Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, a claim for PTSD must be adjudicated as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, the Veteran has been diagnosed with several Axis I psychiatric disorders other than PTSD.  However, the evidence does not suggest that they either began during or were otherwise caused by his active duty for training.  In April 2010, the Veteran presented for treatment at VA mental health.  He related his problems and fears related to basic training as well as the fact that several peers had attempted suicide in service.  The psychiatrist diagnosed depression related to his medical condition.  A licensed social worker reached the same diagnostic conclusion in April 2010.  In May 2010, the Veteran was diagnosed with a mood disorder with symptoms of PTSD.  However, again, the Veteran's acquired psychiatric disorder was related to his general medical condition and not to his active duty for training.

Service treatment records similarly do not show any psychiatric complaints or treatment during the Veteran's many years in the National Guard.  As noted, on periodic physicals in September 1991 and May 1996 the Veteran was found to be psychiatrically normal.  On medical history surveys completed in conjunction with the periodic physicals in September 1991 and May 1996, the Veteran specifically denied any frequent trouble sleeping, nervous trouble, or depression/excessive worry.  On the 1996 survey the Veteran did indicate at least one health problem suggesting that he did more than simply a perfunctory denial of all medical conditions.  It is also noted that the Veteran reenlisted in the reserves in 1991 and served for a decade.

As such, the evidence does not show the onset of any psychiatric problems during active duty for training or inactive duty for training.  Rather, the first psychiatric diagnosis came a number of years after service.  Additionally, the Veteran's claims file is void of a medical opinion of record even suggesting that the Veteran has an Axis I psychiatric disability, other than PTSD, that is the result of his service in the National Guard; and the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, service connection for an acquired psychiatric disorder, other than PTSD, is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, all notice duties have been met.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Here, such notice was provided in a March 2011 statement of the case, and the Veteran's claim was readjudicated thereafter by a supplemental statement of the case in December 2011.

In any event, neither the Veteran nor his representative has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
   
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran and his wife both testified at a hearing before the Board.

38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the January 2012 hearing, the VLJ did not specifically note the criteria for establishing service connection for PTSD.  However, the Veteran's representative and the VLJ did ask specific questions directed at identifying the Veteran's reported stressors which is the principal area of contention in this case.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).
 
While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed, the Veteran's claim fails here not because he has not been diagnosed with PTSD, but because the record fails to corroborate a reported stressor upon which to base the PTSD diagnosis.  Moreover, several VA medical professionals have treated the Veteran for his psychiatric complaints, but as noted their diagnoses are based solely upon uncorroborated stressors.  An examination could not corroborate that these non-combat stressors occurred. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

The claims of entitlement to a compensable rating for bilateral hearing loss, a rating in excess of 10 percent for tinnitus, and whether new and material evidence had been presented to reopen a previously denied claim of entitlement to service connection for abdominal pain are dismissed. 

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

At his January 2012 Board hearing, the Veteran testified that his service connected left knee disability was worse.  As such, a new examination should be provided. 

With regard to the claim for GERD, service treatment records show that while on active duty for training, the Veteran awoke the night of August 5, 1997 with severe stomach pain and was referred to the hospital for evaluation.  The impression at the hospital was abnormal bowel gas pattern with multiple air fluid levels.  Repeat abdominal films were recommended.  The Veteran testified at a hearing before the Board in January 2012 that the hospital felt he had dehydration.

At a VA examination in February 2005, the Veteran reported daily heartburn and upper epigastric pain several times per week, but the examiner's impression was abdominal pain with insufficient evidence to warrant a diagnosis of any acute or chronic medical condition.

At his January 2012 Board hearing, the Veteran testified that after being released from the hospital, he began experiencing acid reflux and cramping for which he started taking over-the-counter medication such as Rolaids and tums.  

In March 2008 colonoscopy was conducted following complaints of epigastric pain and reflux symptoms, which led to an impression of Grade A esophagitis in the gastroesophageal junction, non-erosive gastritis, and an otherwise normal EGD to the second part of the duodenum.

A second colonoscopy was conducted in August 2008 which led to an impression of diverticulosis of the whole colon, mild narrowing noted in the sigmoid colon, which was suspected to be the result of prior diverticulitis, and an otherwise normal colonoscopy to the cecum.

It is unclear from the evidence of record whether the Veteran has a current gastrointestinal disorder and if so whether it first began with the documented incident during active duty for training in 1997.  As such, an opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2011 to the present. 

2.  Schedule the Veteran for a VA gastrointestinal examination.  The Veteran's claims file should be provided and a complete rationale should be given for any opinion expressed.  The examiner should diagnose any current gastrointestinal disability to include GERD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that either: 

a) a current gastrointestinal disability's onset was the August 1997 event in which the Veteran experienced epigastric distress and was treated at the hospital, or 

b) that impairment from the August 1997 incident caused a chronic gastrointestinal disability to develop subsequently.

3.  Schedule the Veteran for an orthopedic examination to assess the current nature and severity of his service connected left knee disability.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


